Title: From George Washington to Brigadier General Anthony Wayne, 15 December 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters Morristown 15th Decemr 1779.
        
        Yours of yesterday came to hand late last night. I had received an account by some Gentlemen from Newark that the fleet had certainly sailed, which I find by yours was premature. The same account mentioned that a great number of flat Boats and some Horse were on board. I would wish you to endeavour to ascertain the truth of these circumstances. It is probable they are waiting untill they are fully informed of the situation of the French Fleet.
        Our Magazines of Flour and Rum, particularly the former, are, as you may suppose rather scanty. I hope upon application to the Gentlemen to whom the inclosed is addressed, who are Commissioners for collecting Wheat in Bergen County, your want of Flour will be releived. A Hogshead of Rum is ordered down to you.
        I shall immediately send Mr Pendletons letter to General Knox and desire him to do the requisite. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. While the Enemy remain in force at New York there seems a necessity of the light Corp’s continuing its present position. If any of the Officers are in want of necessaries, which they have not with them, I think they had best send for them as the time of their stay below is so very uncertain.
        
      